DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 02/18/2020.  Claims 1-20 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2020 and 08/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
handoff control module in claims 1, 4, 6, 8-14, 17, 19-20 (handoff control module 204 in [0026]-[0027] of the specification); and
autonomous vehicle control module in claim 11 (autonomous vehicle control module 104 in [0020] of the specification).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 3, the recitation “the information” lacks proper antecedent basis in the claim.  The recitation of “information about the assigned lead and lag vehicles” first appeared in claim 6. It appears claim 11 should depend from claim 6 to correct the lack of antecedent basis for the recitation of “the information”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, 14-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seenumani et al. (US20180366005A1; hereinafter Seenumani).
Regarding claim 1, Seenumani discloses:
	A method of implementing vehicle platooning, the method comprising: 
linking, by a handoff control module (Figs. 19 and 24 - vehicle convoy control system 1900/2400), a plurality of vehicle (Fig. 25 - vehicles 2502A-D) to form a platoon (Fig. 25 - convoy 2504); 
selectively assigning, by the handoff control module, a first vehicle of the plurality of vehicles (vehicle system 2502A) as a lead vehicle and remaining ones of the plurality of vehicles (vehicle systems 2502B-D) as lag vehicles, wherein at least one driving function of the lag vehicles (characteristics of the vehicle systems) is controlled by the lead vehicle ([0462] “The convoy management system can determine inter-vehicle spacing 2506 as separation distances between neighboring vehicle systems in the convoy. The inter-vehicle spacing can be the shortest distance between a trailing end of a leading vehicle system and a leading end of a trailing vehicle system that is moving behind the leading vehicle system. The convoy management system calculates the inter-vehicle spacings using the operational settings dictated by the trip plan, as well as characteristics of the routes being traveled upon and/or the characteristics of the vehicle systems.”); 
determining, by the handoff control module, a first lead vehicle interval (it is inherent that the elapsed time of the first truck being the leading truck of the convoy is determined in [0497] “The order of the trucks can be changed based on one or more of an elapsed time that a first truck has been a leading truck of the convoy”) for the first vehicle as the lead vehicle; and 
in response to the first lead vehicle interval expiring, selectively assigning, by the handoff control module, the first vehicle as a lag vehicle and a second vehicle of the plurality of vehicles as the lead vehicle for a second lead vehicle interval (it is interpreted that first vehicle changes from a leading truck to a trailing truck and second truck from a trailing truck to a leading truck when the order of the 
	Regarding claim 2, Seenumani discloses:
wherein the first lead vehicle interval is determined based on a default interval (designated period of time) or a fuel level of the lead vehicle (amount of fuel consumed)(it is interpreted that the order of the trucks can be changed, at an elapsed time that the first truck has been a leading truck, based on a designated period of time and amount of fuel consumed by the trucks. [0209] “At 1008, a determination is made as to whether the vehicles in one or more of the groups and/or the position of one or more fences was last changed within a designated period of time.”; [0497] “The order of the trucks can be changed based on a comparison of fuel savings for the trucks during travel of the trucks in the order and during travel of the trucks after the order of the trucks is changed. The order of the trucks can be changed based on one or more of an elapsed time that a first truck has been a leading truck of the convoy, an elapsed time that a second truck has been a trailing truck of the convoy, and/or amounts of fuel consumed by the trucks in the convoy.”).
Regarding claim 6, Seenumani discloses:
further comprising transmitting, by the handoff control module, information (information such as command profiles, position indices, etc.) about the assigned lead and lag vehicles and the first and second lead vehicle intervals to the plurality of vehicles (communicating, by output device 1306 of the planning system 1300, information such as command profiles, position indices, etc. to a vehicle system; Fig. 13; [0252] “An output device 1306 generates signals that communicate command profiles and 
Regarding claim 7, Seenumani discloses:
wherein the information includes at least one of a remaining duration of the first lead vehicle interval, an indication that the first lead vehicle interval has expired, and an indication of a next lead vehicle to be assigned in the second lead vehicle interval (information includes time indices to change vehicle group assignments and/or fence positions during the trip implies the next leading truck in the next time index)(Fig. 13; [0252] “An output device 1306 generates signals that communicate command profiles and position indices to control where and when the vehicle group assignments and/or fence positions are changed to a vehicle system, an operator of the vehicle system, or to another location. These signals may convey the command profiles, position indices, and/or time indices determined by the planning system.”).
Regarding claim 9, Seenumani discloses:
wherein the handoff control module is integrated in an electronic device selected from a group consisting of a smartphone, a tablet computer, a navigation system, and a remote server (control system 1900 is interpreted as a remote server with antennas, modems, or the like for communicating with vehicles 1906; see Fig. 19; [0327] “The control system 1900 includes or is connected with a communication unit 1910, which represents hardware transceiving circuitry that includes and/or is connected with one or more processors. The communication unit 1910 can include or be connected with antennas, modems, or the like, for communicating with communication units 808 onboard the vehicles 1906. The control system 1900 determines which vehicle systems 1902 are included in the convoy 1904 for different segments of a trip between locations.”).

further comprising operating the lag vehicles by a semi-autonomous control module or an autonomous control module of the lag vehicles and by a driver of the lead vehicle ([0044] “In one embodiment, tractive efforts (e.g., power output, horsepower, speed, and the like) and/or braking efforts of the vehicle system 100 may be controlled to drive the vehicle system 100 along the route 102 from an origin location to a destination location. The tractive and/or braking efforts may be automatically controlled such that the tractive and/or braking efforts provided by the vehicles 104, 106 without operator intervention involved in changing these efforts. Alternatively or additionally, the vehicle system 100 may provide prompts and notices to an operator that direct the operator how to manually control the efforts of the vehicle system 100.”).
Regarding claim 15, Seenumani discloses:
wherein the at least one driving function includes at least one of vehicle speed, steering, and braking ([0044] “In one embodiment, tractive efforts (e.g., power output, horsepower, speed, and the like) and/or braking efforts of the vehicle system 100 may be controlled to drive the vehicle system 100 along the route 102 from an origin location to a destination location. The tractive and/or braking efforts may be automatically controlled such that the tractive and/or braking efforts provided by the vehicles 104, 106 without operator intervention involved in changing these efforts.”).
Regarding claim 18, Seenumani discloses:
further comprising displaying the information on a display device (displaying information such as command profiles, position indices, etc. on output device 1306 of the planning system 1300; [0252] “the output device can include a touchscreen, display device, speaker, or the like, for communicating the command profiles, position indices, or other information. The output device can communicate the command profiles, position indices, and/or other information to the vehicle system so that the vehicle system can present the command profiles, position indices, time indices, and/or other information to an 
Regarding claim 19, Seenumani discloses:
A system (Figs. 19 and 24 - vehicle convoy control system 1900/2400), comprising: 
a handoff control module (Figs. 19 and 24 - vehicle convoy control system 1900/2400) configured to 
communicate with a plurality of vehicles linked (Fig. 25 - vehicles 2502A-D) together in a platoon (Fig. 25 - convoy 2504), 
selectively assign, for a first lead vehicle interval (elapsed time of a first truck; [0497] “The order of the trucks can be changed based on one or more of an elapsed time that a first truck has been a leading truck of the convoy”), a first vehicle of the plurality of vehicles (vehicle system 2502A) as a lead vehicle and remaining ones of the plurality of vehicles (vehicle systems 2502B-D) as lag vehicles, wherein at least one driving function of the lag vehicles (characteristics of the vehicle systems) is controlled in accordance with the lead vehicle ([0462] “The convoy management system can determine inter-vehicle spacing 2506 as separation distances between neighboring vehicle systems in the convoy. The inter-vehicle spacing can be the shortest distance between a trailing end of a leading vehicle system and a leading end of a trailing vehicle system that is moving behind the leading vehicle system. The convoy management system calculates the inter-vehicle spacings using the operational settings dictated by the trip plan, as well as characteristics of the routes being traveled upon and/or the characteristics of the vehicle systems.”), and 
in response to the first lead vehicle interval expiring, selectively assign the first vehicle as a lag vehicle and a second vehicle of the plurality of vehicles as the lead vehicle for a second lead vehicle interval (it is interpreted that first vehicle changes from a leading truck to a trailing truck and second 
wherein the handoff control module comprises a communication interface (Fig. 24 – an interface that allows the vehicle convoy control system 2400 to communicate instructions to different vehicle systems; [0476] “The convoy management system can change the convoy order by communicating instructions to the controllers onboard the different vehicle systems in the convoy that direct the vehicle systems to pass ahead of one or more other vehicle systems in the convoy or to allow one or more other vehicle systems to pass ahead in the order.”) configured to transmit information about the assigned lead and lag vehicles and the first and second lead vehicle intervals to the plurality of vehicles. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 10-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seenumani in view of Mudalige et al. (US20100256852A1; hereinafter Mudalige).
Regarding claim 3, Seenumani does not specifically disclose:

However, Mudalige discloses:
further comprising adjusting the first lead vehicle interval before the first lead vehicle interval expires (Former leader vehicle is immediately switched to the follower role if the start time of the new leader vehicle is more recent, thereby adjusting the duration in which the former leader vehicle is in leadership.  [0094] “If the former Leader Vehicle suddenly regains communications capability and receives a message from the new Leader Vehicle, it will compare the other's leadership start time with its own. If the other's start time is more recent, the former Leader Vehicle will immediately switch to the follower role and assume the position assigned to it by the new Leader Vehicle.”).
Seenumani and Mudalige are both considered to be analogous because they are in the same field of convoy management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to switch leadership role upon receiving an indication that the start time of the new leader vehicle is more recent. Doing so would aid in handoff efficiency of the leadership role in a convoy.
Regarding claim 4, Seenumani does not specifically disclose:
further comprising receiving by the handoff control module and from the plurality of vehicles, at least one request to adjust the first lead vehicle interval and selectively adjusting, by the handoff control module, the first lead vehicle interval based on the at least one request.
However, Mudalige discloses:
further comprising receiving by the handoff control module and from the plurality of vehicles, at least one request to adjust the first lead vehicle interval and selectively adjusting, by the handoff control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to switch leadership role upon receiving a leadership request from the new leader vehicle indicating that the start time of the new leader vehicle is more recent. Doing so would aid in handoff efficiency of the leadership role in a convoy.
Regarding claim 5, Seenumani does not specifically disclose:
wherein the at least one request is made by using a cellular phone, a short wave radio, or a satellite radio.
However, Mudalige discloses:
wherein the at least one request is made by using a cellular phone (remote wireless communication), a short wave radio, or a satellite radio (remote satellite)(Fig. 1; [0054] “host vehicle 10 receives signals from remote wireless communications system 50 and remote satellite system 60. V2X communications device 35A is depicted, enabling host vehicle 10 to communicate with infrastructure, for example, remote wireless communications system 50, or other vehicles. V2X communications device 35B is depicted upon target vehicle 20, enabling communication between target vehicle 20 and host 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to switch leadership role upon receiving a leadership request from the new leader vehicle using remote wireless communication system and remote satellite system. Doing so would facilitate convoy management to use available communication systems to communicate with and manage/control the vehicles in the convoy (see Mudalige’s [0162]).
Regarding claim 8, Seenumani discloses:
further comprising disposing the handoff control module in more than one of the plurality of vehicles in the platoon ([0472] “Responsive to the sensors detecting the non-convoyed vehicle or object, the convoy management system (or a controller 2416 onboard one or more of the vehicle systems of the convoy) can increase the inter-vehicle spacing between at least two of the vehicle systems in the convoy.”). 
Seenumani does not specifically disclose:
wherein only the handoff control module in the lead vehicle performs the assigning of the plurality of vehicles as the lead and lag vehicles.
However, Mudalige discloses:
wherein only the handoff control module in the lead vehicle performs the assigning of the plurality of vehicles as the lead and lag vehicles ([0081] “The leadership role can be either or a combination of autonomous vehicle systems and a human operator that is qualified, capable, and willing to lead potentially many Follower Vehicles along a path. At any point in time, there may be a defined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management system in one or more vehicle systems of the convoy to further incorporate Mudalige’s leader vehicle that performs the assigning of the position assignments of the follower vehicles. Doing so would eliminate the possibility of wrong position assignment given by a lag vehicle.
Regarding claim 10, Seenumani does not specifically disclose:
further comprising receiving, by the handoff control module and from the plurality of vehicles, at least one desired duration for the first lead vehicle interval and setting, by the handoff control module, the first lead vehicle interval based on the at least one desired duration.
However, Mudalige discloses:
further comprising receiving, by the handoff control module and from the plurality of vehicles, at least one desired duration for the first lead vehicle interval and setting, by the handoff control module, the first lead vehicle interval based on the at least one desired duration (A vehicle in the formation will initiate a leadership request.  Once assumed, former leader vehicle is immediately switched to the follower role if the start time of the new leader vehicle is more recent. The leader vehicle can relinquish leadership of a platoon.  [0104] “In the medium term, each vehicle will extrapolate the latest motion control guidance for an additional medium-term autonomy period, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management system in one or more vehicle systems of the convoy to further incorporate Mudalige’s leader vehicle capable of assuming and relinquish leadership for a desired duration. Doing so would aid in handoff efficiency of the leadership role in a convoy.
Regarding claim 11, Seenumani does not specifically disclose:

However, Mudalige discloses:
further comprising selectively repositioning, by an autonomous vehicle control module, a respective one of the plurality of vehicles as the lead vehicle or one of the lag vehicles in response to the information ([0088] “FIG. 29 depicts an exemplary process whereby positions within a formation can be reassigned, in accordance with the present disclosure. If the Leader Vehicle detects a situation where a new vehicle cannot join the formation, or other conditions justify reassigning vehicles to the formation positions, the Leader Vehicle may simply update the formation position assignment list and each Follower Vehicle would be responsible to maneuver into the newly assigned position. However, the Leader Vehicle may optionally consult with the Follower Vehicle by first sending a “Position Reassignment Suggestion” message. The Follower Vehicle may respond with a “Reassigned Position Reassignment Acceptable” or “Position Reassignment Objectionable” (perhaps the Follower Vehicle intends to leave the convoy in a particular direction and the new position would interfere). If one Follower Vehicle objects to the reassignment of positions, the Leader Vehicle may try another.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to update formation position assignment list and maneuvering follower vehicle to the newly assigned position. Doing so would allow the convoy management to accurately update the convoy to a new formation.
Regarding claim 12, Seenumani does not specifically disclose:

However, Mudalige discloses:
further comprising receiving, by the handoff control module, a request from an unlinked vehicle and re-arranging a sequence of the vehicles in the platoon in response to the request ([0087] “A vehicle who is not currently a member of a formation can send a “Join Request” message to indicate that it wants to join. FIG. 28 depicts and exemplary process for a vehicle to join a platoon, in accordance with the present disclosure. If there is at least one available open position, the Leader Vehicle can acknowledge the join request with a “Join Granted” message and the new vehicle's assigned position. The Leader Vehicle will generally assign the new vehicle to the highest-prominence open position whose requirements the new vehicle will meet. The Leader Vehicle can initiate entry of the requesting vehicle, for example, commanding the vehicle to a position wherein entry can be made in an orderly manner. In one exemplary method, a new position can be added to a formation to make room for the joining vehicle. In another exemplary method, a plurality of unused positions can be maintained by the Leader Vehicle at any given time, allowing for flexibility in vehicles changing positions or new members being added. If there is an unassigned position that is encroached or blocked, the Leader Vehicle may ask the new vehicle to “Try Join Again Later.” In the meantime, the Leader Vehicle may reorganize the formation to improve accessibility by the new vehicle by negotiating with the current formation participants to take new positions. If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle. Note that each position may have minimal obligation requirements (e.g. Position 1 requires that the occupants be fully licensed, while position 2 does not).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control 
Regarding claim 13, Seenumani does not specifically disclose:
further comprising receiving, by the handoff control module, a request from an unlinked vehicle and adjusting the first lead vehicle interval in response to the request.
However, Mudalige discloses:
further comprising receiving, by the handoff control module, a request from an unlinked vehicle and adjusting the first lead vehicle interval in response to the request (A vehicle who is not currently a member of a formation can join the formation.  After the vehicle joins the formation, the vehicle can initiate a leadership request and assume the leadership role immediately, thereby adjusting the duration in which the former leader vehicle is in leadership.  [0087] “A vehicle who is not currently a member of a formation can send a “Join Request” message to indicate that it wants to join.”; [0104] “a vehicle in the formation that is qualified to serve in the leadership role will initiate the “leader request” process as described above.”; [0094] “If the former Leader Vehicle suddenly regains communications capability and receives a message from the new Leader Vehicle, it will compare the other's leadership start time with its own. If the other's start time is more recent, the former Leader Vehicle will immediately switch to the follower role and assume the position assigned to it by the new Leader Vehicle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to allow a vehicle to join the convoy and assume leadership role. Doing so would allow the convoy management 
Regarding claim 16, Seenumani does not specifically disclose:
further comprising initializing a timer when the first lead vehicle is selected.
However, Mudalige discloses:
further comprising initializing a timer when the first lead vehicle is selected ([0093] “The new Leader Vehicle will note its new leadership start time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s new leadership start time. Doing so would allow the convoy management to accurately and efficiently/immediately update the convoy to a new formation in the case where a more recent leadership request from another participant is received (see Mudalige’s [0094]).
Regarding claim 17, Seenumani discloses:
wherein when the timer reaches a predetermined threshold, the handoff control module selects the second lead vehicle ([0497] “The order of the trucks can be changed based on one or more of an elapsed time that a first truck has been a leading truck of the convoy, an elapsed time that a second truck has been a trailing truck of the convoy”).
Regarding claim 20, Seenumani discloses:
wherein the handoff control module is disposed in more than one the plurality of vehicles in the platoon ([0472] “Responsive to the sensors detecting the non-convoyed vehicle or object, the convoy management system (or a controller 2416 onboard one or more of the vehicle systems of the convoy) can increase the inter-vehicle spacing between at least two of the vehicle systems in the convoy.”).
Seenumani does not specifically disclose:

However, Mudalige discloses:
only the handoff control module in the lead vehicle performs the assigning of the plurality of vehicles as the lead and lag vehicles ([0081] “The leadership role can be either or a combination of autonomous vehicle systems and a human operator that is qualified, capable, and willing to lead potentially many Follower Vehicles along a path. At any point in time, there may be a defined navigation destination, or the human driver may be manually controlling the Leader Vehicle path with no particular destination defined. The Leader Vehicle systems must be capable of translating the human driving inputs or the planned navigation route into detailed path and motion instructions that is used to coordinate the overall motion of the Follower Vehicles. The Leader Vehicle must be capable of broadcasting the driving formation definition and position assignments to the Follower Vehicles, and must implement formation management protocols with other vehicles to coordinate changes to the formation participation (membership)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management system in one or more vehicle systems of the convoy to further incorporate Mudalige’s leader vehicle that performs the assigning of the position assignments of the follower vehicles. Doing so would eliminate the possibility of wrong position assignment given by a lag vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Narasimha et al. (US20170289864A1); and

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571)270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.W./               Examiner, Art Unit 4183          

/JACOB S. SCOTT/               Supervisory Patent Examiner, Art Unit 4183